97 F.3d 1447
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re:  Thomas Karl KEENAN, Petitioner.
No. 96-541.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 20, 1996.Decided Oct. 1, 1996.

Thomas Karl Keenan, Petitioner Pro Se.
Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.
PER CURIAM:


1
Thomas Karl Keenan brought this mandamus petition seeking an order compelling the United States District Court for the Eastern District of Virginia to act on Keenan's motion to reconsider the denial of his 28 U.S.C. § 2255 (1994) motion.  Because we note that the district court denied the motion for reconsideration during the pendency of this petition, we conclude that Keenan's petition is moot.  To the extent that Keenan seeks to challenge the correctness of the district court's original order denying the 28 U.S.C. § 2255 motion, a petition for mandamus is not a substitute for a direct appeal.   In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).  Accordingly, we grant leave to proceed in forma pauperis, but deny the petition for a writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
PETITION DENIED.